jf ottrtlj Court of
                                          Sntonto,

                                         August 27, 2014


                                      No. 04-14-00523-CV


                                      Leticia R. Benavides.
                                            Appellant


                                                v.



   Shirley Hale Mathis, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr.; and
   Carlos Benavides, ill, Tomas Benavides and Ana B. Galo. as Co-Trustees of the Benavides
                                      Family Mineral Trust,
                                            Appellees


                            Trial Court Case No. 20I2CVQ000427-D4


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and (he
cause is advanced for ON BRIEFS submission on October 7. 2014, to the following panel: Chief
Justice Stone. Justice Angelini. and Justice Martinez. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TlEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on August 27, 2014.



                                                              Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this August 27. 2014.